Opinion issued March 24, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00435-CR
                            ———————————
                      ALEX OMAR MENDEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Case No. 0803744



                          MEMORANDUM OPINION

      Appellant, Alex Omar Mendez, has filed a motion to dismiss his appeal.

Appellant and his attorney have signed the motion, and this Court has not issued a

decision in the appeal. See TEX. R. APP. P. 42.2(a). Further, more than ten days have
passed, and the State has not expressed opposition to appellant’s motion. See TEX.

R. APP. P. 10.3(a).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2